Citation Nr: 1324696	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  07-17 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the 50 percent rating then in effect.  In a November 2007 supplemental statement of the case (SSOC), a Decision Review Officer (DRO) granted a 70 percent rating effective from April 29, 2005, which was the date that the Veteran filed his claim for an increased evaluation.  However, by way of an August 2009 statement, the Veteran indicated that he was seeking a 100 percent schedular rating.  Accordingly, the appeal remains in appellate status. 

In August 2007, the Veteran presented testimony at a hearing conducted at the Chicago RO before a DRO.  In February 2011, the Veteran also presented testimony at a hearing conducted by the use of video conferencing equipment at the Chicago RO before the undersigned Veterans Law Judge sitting in Washington D.C.  Transcripts of these hearings have been associated with the Veteran's claims file. 

The Board remanded the Veteran's claim for additional development in April 2011 and December 2012.  The case has since been returned to the Board. 

In a letter dated May 29, 2013, the Veteran revoked his power of attorney (POA), which had appointed the Disabled American Veterans as his service representative.  The Veteran has not since executed a new POA appointing a veterans service organization, attorney, or other individual as his representative.  Therefore, the Board will proceed as though the Veteran is unrepresented.

In December 2012, the Board observed that the issue of entitlement to service connection for psychosis had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In December 2012, the Board observed that the medical evidence in this case reflects differences in opinion as to whether the Veteran's current psychosis is a feature of his PTSD or whether it is instead an unrelated psychotic disorder with the Veteran's service-connected PTSD being in full remission. 

In this capacity the Board noted that the record gave rise to a claim for service connection for a psychiatric disorder.  It was noted that this claim is integral to a determination as to the appropriate rating for the Veteran's service-connected psychiatric disability, as it is unclear as to whether the symptomatology pertaining to psychosis should be considered.  As a result, the Board stated that the claim for service connection for a psychotic disorder should be adjudicated prior to final appellate adjudication of the Veteran's appealed claim for an increased rating for PTSD. See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims is generally warranted for reasons of judicial economy even in absence of administrative error). 

While the Board's December 2012 remand instructions requested the RO/AMC conduct all necessary notice, development, and adjudication for the raised claim of service-connected for a psychiatric disorder, the requested development was not accomplished. 

In addition, the Board's remand requested that the RO/AMC obtain additional clarification from the VA treating psychiatrist who wrote in support of the Veteran's claim in April 2012.  Specifically, the Board requested that the VA psychiatrist "be asked to provide a fully reasoned explanation for her diagnosis of chronic PTSD with psychotic features and her evaluation of the severity of the Veteran's psychiatric disease."  This was not accomplished. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the record indicates that the intertwined issue was not adjudicated, and the psychiatrist who provided the April 2012 statement was not requested to provide clarification of her opinion, this case must be remanded so that the requested evidentiary development may be accomplished. 

Finally, the December 2012 remand requested that the Veteran be afforded an additional VA examination to determine the severity of manifestations of his PTSD. The Board's remand instructions specifically requested that the examiner provide an opinion as to whether any diagnosed disability is a manifestation of the Veteran's service-connected PTSD or a separately diagnosed disorder. 

The Veteran was provided with an additional VA examination in January 2013.  After a review of the claims file and a clinical examination, the examiner found that the Veteran's PTSD had completely resolved and provided a diagnosis of "delusional disorder, not related to military service."  While the examiner provided multiple reasons for her determination that PTSD was no longer present, she had indicated that the Veteran had "no exposure to a traumatic event."  Similarly, an April 2013 VA medical opinion also stated that the Veteran had no exposure to a traumatic event. 

As the Veteran has been granted service connection for PTSD, the question of whether he has been exposed to a traumatic event was conceded.  As a result, the examiners' finding that the Veteran had not experienced a traumatic event appears inaccurate. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

In this capacity, however, the Board observes, that the Veteran recently stated that he has been experiencing nightmares which involved the January 2013 VA examiner.  Accordingly, if possible, the Veteran should be scheduled for an examination to be conducted by someone other than the January 2013 VA examiner. 

Finally, as the Veteran's claim is being remanded, any ongoing VA medical treatment records pertinent to his claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should conduct all necessary notice, development, and adjudication for the raised claim of service connection for a psychotic disorder.  This should be accomplished prior to readjudicating the issue of entitlement to an increased rating for PTSD.

2.  The RO/AMC should ensure that all VA records of psychiatric treatment are obtained.

3.  The RO/AMC should seek clarification from the VA treating psychiatrist who provided a note in support of the Veteran's claim in April 2012.

The VA treating psychiatrist wrote in April 2012 that the Veteran had been in treatment with her since 2005 for chronic PTSD with psychotic features.  This appears in conflict with medical opinions from VA examiners in July 2009, May 2011, January 2013, and April 2013 that the Veteran's psychosis and PTSD are completely unrelated and that his symptoms of PTSD are in total remission.

Further, the VA treating psychiatrist opined that the Veteran's illness is severe and results in infrequent episodes when just taking care of himself is difficult. This appears to depict a greater level of disability than that described at July 2009, May 2011, and January 2013 VA examinations.

The treating VA psychiatrist should be asked to provide a fully reasoned explanation for her diagnosis of chronic PTSD with psychotic features and her evaluation of the severity of the Veteran's psychiatric disease.  She should also be requested to provide a statement as to whether the Veteran's PTSD may be in remission and whether he may have a psychotic disorder that is separate from his service-connected PTSD.  A discussion of the facts and a clear rationale would be helpful.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

The records reviewed must include the April 2012 written opinion of a VA treating psychiatrist, who characterized the Veteran's condition as chronic PTSD with psychotic features.

The examiner should also take a complete history from the Veteran as to the nature and onset of his psychiatric symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then provide a diagnosis for each psychiatric disorder found.  Regarding the Veteran's psychosis, the examiner should provide an opinion as to whether it is a feature or manifestation of the Veteran's service-connected PTSD or a separately diagnosed disorder.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

